Citation Nr: 1800519	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-20 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right knee strain (with degenerative changes), to include as secondary to service-connected lumbar strain.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983.  

This matter comes before the Board of Veterans' Appeals on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which in pertinent part, denied service connection for a right knee disability.  The Board notes that in an August 2010 rating decision, the RO denied service connection for a right knee disability.  In October 2010, the Veteran stated that he wished to "contest" the "ratings" for his right knee.  Viewing his communication in the most favorable light, the Board interprets this as disagreement with the August 2010 denial of service connection for his right knee disability.  Therefore the August 2010 rating decision is not final.  The RO interpreted his statement as a claim for an increased rating for other disabilities but in May 2011, again denied service connection for his right knee disability.  

The Veteran testified at a Board hearing in September 2017 before the undersigned.  A copy of the transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

During his September 2017 hearing, the Veteran testified that his right knee disability was incurred in service and the problem with the knee has "been ongoing ever since."  Further, the Veteran argued that because of his service-connected lumbar disability, his gait is altered, making his right knee worse.  Secondary service connection may be established for a nonservice-connected disability which is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b) (2017).  

The Veteran underwent a VA examination in July 2010.  The examiner was asked to determine the etiology of his right knee condition.  The examiner noted that X-ray findings confirmed degenerative changes and provided a negative nexus opinion as to the whether the Veteran's right knee disability was related to service or any incident therein.  The examiner reasoned that service records did not note a knee problem and the Veteran had an injury to his quadriceps in approximately 2008.  The examiner did not address whether the Veteran's right knee disability was manifested to a compensable degree within one year of his leaving service.  Arthritis is chronic disease as set forth in 38 C.F.R. § 3.309 (a), and as such, presumptive service connection must be considered.  Therefore, an opinion is needed to address when the disability had its onset.  On remand the examiner should also address the Veteran's assertions of continuity of symptoms and his statement that his gait is altered due to his back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician to determine the etiology right knee disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide opinions as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee strain with degenerative changes had its onset during service or is otherwise causally related to an incident therein, or began within one year after discharge from active service.  

b. Whether it is at least as likely as not that the Veteran's right knee strain with degenerative changes was proximately due to or the result of his service-connected lumbar disability.  

c. Whether it is at least as likely as not that the Veteran's right knee strain with degenerative changes was aggravated (i.e., worsened by the normal progression) beyond its natural progression by his service-connected lumbar disability. 

The examiner must provide a complete rationale for any opinion provided.  If the examiner is unable to provide the requested information without resort to undue speculation, then he or she must explain why.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




